DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Li Jiang.

The application has been amended as follows: 

6. (Rejoined) The method of claim 1, wherein optimizing the energy function includes optimizing the energy function over a predetermined range of disparity values.
7. (Rejoined) The method of claim 6, wherein optimizing the energy function over the predetermined range of disparity values includes optimizing the energy function over a range of disparity values within a predetermined disparity threshold.
8. (Rejoined) The method of claim 7, wherein optimizing the energy function over the range of disparity values within the predetermined disparity threshold includes optimizing the energy function over a range of disparity values within a predetermined disparity threshold that corresponds to a predetermined threshold distance.
13. (Rejoined) The method of claim 1, wherein optimizing the energy function includes optimizing the energy function using at least one of dynamic programming or non-local optimization.
14. (Rejoined) The method of claim 13, wherein optimizing the energy function includes optimizing the energy function using recursive filtering.

Allowable Subject Matter
Claims 1-8, 13-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kim et al (US 2012/0098932) discloses “a spatial smoothness corresponding to a condition for causing neighboring pixels to have disparity values that are as similar as possible may be expressed by the following Equation 1” (reproduced below). 

    PNG
    media_image1.png
    149
    513
    media_image1.png
    Greyscale

Not only is temporal smoothness used in determining disparity, but spatial smoothness also is used in determining disparity (reproduced below). 

    PNG
    media_image2.png
    104
    637
    media_image2.png
    Greyscale

Kim further utilizes the temporal and spatial smoothness in estimating a disparity through a process of optimizing energy with respect to a disparity assignment using the energy function (¶¶63-65). However, Kim fails to disclose “wherein the smoothness component is a weighted sum of trigger functions, each of the trigger functions being a function of a disparity difference between a disparity value corresponding to a pixel within the depth map and a disparity value corresponding to one of a plurality of neighboring pixels of the pixel within the depth map.” 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486